Citation Nr: 9917838	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  95-11 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

Entitlement to service connection for a back disability 
claimed to be secondary to a service-connected right calf 
disability.  

Entitlement to an increased (compensable) rating for pyuria.  

Entitlement to a 10 percent rating for multiple 
noncompensable disabilities.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to October 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 rating decision.  In its 
current status, the case returns to the Board following 
completion of development made pursuant to its December 1996 
and September 1998 remands.  The issue of entitlement to a 
compensable rating for pyuria is the topic of the remand 
portion of this decision.  

Direct service connection for a back disability was denied in 
June 1977.  The veteran is currently requesting service 
connection a secondary basis.  A claim for direct service 
connection is considered to be a separate claim .  See 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  


FINDING OF FACT

The veteran has not presented competent evidence that he 
currently has a back disability related to service-connected 
disability.  


CONCLUSION OF LAW

The veteran's claim for secondary service connection for a 
back disability is not well grounded.  38 U.S.C.A. §§ 5107 
(West 1991); 38 C.F.R. § 3.310(a). (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1995).  Without evidence showing that a 
disease or disability is present, no plausible claim for 
service connection can be presented, and the claim is not 
well grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

The veteran contends specifically that he has a back 
disability related to his service-connected right leg 
disability.  However, he is advised that where the 
determinative issues involve questions of medical causation 
or medical diagnosis, competent medical evidence to the 
effect that the claim is plausible or possible is required.  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Laypersons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Consequently, lay assertions of medical causation or medical 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 95 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Hence, I find that the veteran's unsubstantiated 
allegations alone are an insufficient basis on which to 
establish a well-grounded claim for service connection.  

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered part of he original condition.  

Service connection is currently in effect for a postoperative 
residuals of a tumor on the right calf.  A noncompensable 
evaluation has been assigned.  The veteran's medical records 
show evidence of current disability.  The veteran 
demonstrated tenderness of the thoracic and lumbar spine 
areas at the October 1994 VA examination.  The presence of a 
chronic low back was considered.  I note that the veteran's 
claim must fail as there is no competent medical evidence of 
that he has no current back disability that is related to his 
service connected disability.  The clinical record is 
remarkable for intercurrent injuries.  The veteran sustained 
a gunshot wound in the back in March 1978 and in 1995, he 
sustained injury to his back when he was lifting a heavy 
object.  Moreover, the veteran has not submitted any 
competent medical opinion that establish a nexus between the 
current complaints and service-connected disability.  

The December 1998 VA examination report shows that the 
veteran was found to have atrophy and weakness which might be 
associated with the gunshot wound and low back pain related 
to his industrial accident in 1995.  The examiner expressly 
stated the excision of the benign tumor of the right calf did 
not cause or contribute to the current back problems.  

As a consequence, the veteran did not present a well-grounded 
or plausible claim for secondary service connection for a 
back disability.  Thus, there is no duty to assist the 
veteran under the provisions of 38 U.S.C.A. § 5107. 
Nonetheless, under 38 U.S.C.A. § 5103(a), VA should advise 
the claimant of the evidence necessary to complete his 
application.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by the RO in its 
statement of the case.  Likewise, the Board's discussion 
above informs the veteran of the requirements for the 
completion of his application for the claims for service 
connection.  


ORDER

The veteran's claim for service connection for a back 
disability on a secondary is denied.  


REMAND

Additional development is necessary prior to completion of 
evidentiary development.  The issue of an increased rating 
for pyuria was previously remanded in December 1996 for the 
purpose of obtaining additional medical examination as well 
as medical opinion as to the current nature and severity of 
service-connected disability.  An additional remand is 
necessary in September 1998 as the requested opinion was not 
included in the appellate record.  While the examiner 
concluded that the veteran did not have a neurogenic bladder, 
certain information necessary for rating pyuria has not been 
included in the discussion.  Moreover, when the case returned 
to the Board following the September 1998 remand, the same 
deficiency remains.  In view of the foregoing, the case is 
remanded to the RO for the following actions:


1.  The RO should obtain a medical 
opinion as to the current diagnosis and 
severity of the veteran's existing 
urinary tract condition.  Initially, the 
examiner should state whether the veteran 
currently has pyuria.  If so, a 
determination should be reached as to 
whether the symptoms reported by him with 
respect to frequency can be associated 
with service connected or nonservice-
connected factors.  The examiner's 
attention is directed to the various 
other conditions to which reference has 
been made in the record.  These include 
possible diabetes, an enlarged prostate 
and possible gonorrhea.  The extent to 
which any of these nonservice-connected 
factors result in the veteran's 
complaints of frequency should be 
included in the discussion.  Ultimately, 
the Board would like discussion as to the 
medical likelihood that the current 
symptoms frequency are associated with 
service connected disability.  

2.  The RO then should review the 
veteran's remaining claim in light of the 
additional development.  If the benefits 
sought on appeal are not granted, then 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  




This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	
	Member, Board of Veterans' Appeals


 

